DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 
Notice AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The 112 rejection to claim 18 is withdrawn in light of Applicant’s amendment. 
	The amendment to claim 1 incorporates limitations similar to cancelled dependent claim 8. Dependent claim 8 was rejected further in view of Govari’641. entire circumference of the gears; the claims are not limited to a gear only having teeth partially around the circumference. Because Govari’641’s teeth extend around the entire circumference of the gear, this encompasses teeth extending 180 degrees around the gear, as required by the claim. 
	For these reasons, amended claims 1 and 18 are rejected further in view of Govar’641, as outlined below. 
	Regarding new claim 26, the claimed rates of rotation and oscillation are obvious for the reasons outlined in the rejection below – Shturman’418 teaches the rate of rotation and a new reference, Cook’185, teaches the rate of oscillation. This is outlined in the rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US Patent Application 2013/0172919) in view of Nash et al. (US Patent Application 2008/0097499) in view of Shturman (US Patent 5,356,418) in view of Govari et al. (US Patent Application 2018/0042641). 
 Claim 1: Carrison’919 teaches a method of shearing substances inside a living body (paragraph [0022]) that includes introducing a treatment member (134) into a body lumen (41, 12). The treatment member (134) is located on the distal end of a drive shaft (132). The drive shaft (132) is housed in an outer sheath (124) having a bending section (144) provided at an intermediate point along a length of the drive shaft (132) and outer sheath (124) (Figure 14c). The bending section allows the treatment member (134) to move in an annular path within the body lumen (a1 as shown in Figure 14c). 
Carrison’919 further teaches positioning the treatment member (134) adjacent to a substance (“target tissue”, paragraph [0079]) to be ground (paragraph [0078]). The treatment member rotates (Figure 14c) about a rotational axis (140) which is different from a central axis (142) of the device in order to shear debris from the body. 
Carrison’919 teaches the treatment member is rotated about the central axis (142) (paragraph [0080], but fails to disclose the step of rotating the treatment member in both a clockwise and counterclockwise direction about the central axis. 
Like Carrison’919, Nash’499 is directed towards an eccentric shearing device for removing a substance (426) from within the body (Figure 8-10). Nash’499 teaches the device (600) rotates and that this rotation can be in the form of oscillation (i.e. rotating back and forth in the clockwise and counterclockwise directions) because it allows for treatment of a greater cross-sectional area at each location along the length of body vessel and specifically that the oscillating movement aids in fragmenting the substance being removed (paragraph [0126]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by 
Carrison’919 teaches the axis of rotation of the treatment member (140) is different from the central axis of the proximal portion of the drive shaft (142) (Figure 14c) but fails to teach that these axes are parallel with each other. 
	Like Carrison’919, Shturman’418 is directed towards a device which rotates to remove tissue from the body. In this case, Shturman’318 teaches a treatment member (40) located on the distal end of a drive shaft (50). The drive shaft is housed within an outer sheath (20). Shturman’418 teaches providing the drive shaft with a bending section (via its passage over guidewire 70) such that the axis of rotation of the treatment member (97) is parallel with the central axis of the proximal end of the drive shaft (92) (see Figure 1). Shturman’418 teaches this arrangement is advantageous in order to control the location of the treatment member such that the treatment member can focus treatment on one side of the body lumen (column 7, lines 48-58). Shturman’418 further teaches rotating the guidewire to position the treatment member at a different rotational position within the body lumen (column 8, lines 1-8; column 9, lines 32-35). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Carrison’919 such that the axis of rotation of the treatment member is parallel to the central axis of the proximal portion of the drive shaft, as taught by Shturman’418, in order to provide the stated advantages. 
Carrison’419 in view of Nash’499 do not teach a gearing arrangement for producing oscillating motion of the shaft. 
only partially toothed. Govari’641 further discloses a toothed main shaft gear (58). 
In Govari’641’s gear arrangement, one of the gears (either 60 or 62) rotates clockwise and the other gear (the other of 60 or 62) rotates counterclockwise (see Figure 6 and in rotation 82 induced by gear 62 in phase 72 vs the opposite rotation induced by gear 60 in phase 76) such that a main shaft gear (58) is continuously in contact with one of the partial tool gears (60, 62). The alternating engagement of the partial tooth gears causes the main shaft gear rotate in opposite directions. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Carrison’419 in view of Nash’499 with the gearing arrangement taught by Govari’641 because this gearing arrangement was known in the art to provide oscillating motion and one of ordinary skill in the art would have expected the gearing arrangement to provide the device of Carrison’419 in view of Nash’499 with a predictable result of oscillating motion of the shaft. . 
Claim 2: Nash’499 teaches the step of oscillating the treatment member about the central axis, this is considered to anticipate rotating the treatment member in one direction (clockwise or counterclockwise) for a period of time then in the opposite 
Claim 3: Since Nash’499 teaches “oscillating” i.e. back and forth rotation of the treatment member, the periods of time are considered equal. 
Claim 4: Carrison’419 teaches the step of rotating the treatment member (134) about the axis of rotation (140) (paragraph [0070]). 
Claim 11: Carrison’419 teaches connecting the device to a vacuum source to remove the sheared material from the body (paragraph [0076]). 
Claim 13: Carrison’419 is directed towards treatment of herniated discs in the spine. However, rotational atherectomy devices for removing stenosis from the walls of blood vessels is old and well known in the art. Specifically, Nash’499 teaches the device of Figure 8 is for removal of a stenosis (426) from a blood vessel wall (424). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Shturman’418 in view of Govari’641, as applied to claim 4, further in view of Plowe et al. (US Patent Application 2010/0121361). 
Claims 5, 6, 7: Carrison’419 teaches the treatment member rotates about a rotational axis in one direction. Carrison’419 teaches the treatment member moves in both the clockwise and counterclockwise direction. As such, at some point during the oscillation cycle, the treatment member is rotating in the same direction that the treatment member is moving and at some points, the treatment member is rotating in the opposite direction that the treatment member is moving. 
. 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Shturman’418 in view of Govari’641, as applied to claim 1, further in view of Smith et al. (US Patent 8,795,306). 
Carrison’419, as modified, teaches the limitations of claim 9 except that the treatment member is controlled via microcontroller. 
Like Carrison’419, Smith’306 teaches a rotatable cutting tool (500). Smith’306 teaches providing the rotatable cutting tool with a microcontroller to provide a consistent power supply through all operations, including no load through excessive torque and stall conditions. The controller of Smith’306 is considered to be a microcontroller because it is small enough to fit in the handle (502). Smith’306 teaches the controller can additionally include an off/on function, and in some instances, one or more of a variety of other control functions, such as ramp up and/or ramp down, and/or variable speed (column 7, lines 13-25). It would have been obvious to one of ordinary skill in the . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Shturman’418 in view of Govari’641, as applied to claim 4, further in view of Weber et al. (US Patent 9,554,823) and Huwais (US Patent Application 2019/0029695)
Claim 10: Carrison’419 in view of Nash’499 teach the limitations of claim 10 except for rotating the treatment member with a high-speed drive source and oscillating the treatment member about the central axis with a low speed drive source. 
The use of different drive motors to drive different drive shafts of a device is old and well known in the art. For example, like Carrison’419 and Nash’499, Weber’823 teaches a rotatable ablation device. Weber’823 teaches a handle having two motors (106, 106) such that one of the motors controls a first drive shaft (110) and the second motor controls a second drive shaft (114) (column 5, lines 32-64). 
Weber’823 fails to teach a high speed rotational motor and a low speed oscillating motor. 
Huwais’695 is directed a rotatable drill used in surgery. Huwais’695 teaches it is well known in the field of such rotatable cutting devices that rotation is driven using a high speed motors while oscillation is driven using a low speed motor (paragraph [0107]). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date the invention to modify the device taught by . 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Shturman’418 in view of Govari’641, as applied to claim 1, further in view of Wittens (US Patent Application 2011/0190806). 
Carrison’419, as modified, teach the limitations of claim 12 including that Carrison’419 shows that the treatment member is surrounded by a tubular member (124) that partially surrounds the treatment member (134) and is rotatable relative to the treatment member. The treatment member has a shearing portion (“abrasive burr”, paragraph [0069]).  Carrison’491 fails to show this tubular member includes a protrusion that projects into the lumen.
Like Carrison’419, Wittens’806 teaches a device for removing tissue from the body. Wittens’806 teaches a treatment portion (5) partially surrounded by a tubular member (1 and 3). Wittens’806 teaches providing the tubular member with a morcellator (9) projecting into the lumen of the tubular member in order to break up tissue that enters the tubular member (paragraph [0042]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the tubular member of Carrison’419 with a morcellator, as taught by Wittens’806, in order to further break up the tissue that is detached from the body by the treatment member. 
Claims 18, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Govari’641. 
Claim 18, 25: Carrison’419 teaches introducing a medical device (Figure 14) into a body lumen (41, 12) the body and advancing it towards a substance (“target tissue”, paragraph [0079]) (paragraph [0078]). The medical device includes a treatment member (134) and a revolution shaft (122) located near the treatment member. The treatment member (134) is located on the distal end of a drive shaft (132). The drive shaft (132) is housed within the revolution shaft (122). The revolution shaft (122) has a bending section provided at an intermediate point along a length of the drive shaft and the revolution shaft (see Figure 14c). The bending section allows the treatment member (134) to move in an annular path (a1) within the body lumen. 
 Carrison’419 teaches rotating the drive shaft to rotate the treatment member (paragraph [0070]) and shearing debris as a result of this rotation (paragraph [0069]). 
Carrison’419 shows in Figure 14c that the revolution shaft and treatment members are rotated in opposite directions. Carrison’419 fails to disclose the step of rotating the treatment member in both a clockwise and counterclockwise direction about the central axis. 
Like Carrison’919, Nash’499 is directed towards an eccentric shearing device for removing a substance (426) from within the body (Figure 8-10). Nash’499 teaches the device (600) rotates and that this rotation can be in the form of oscillation (i.e. rotating back and forth in the clockwise and counterclockwise directions) because it allows for treatment of a greater cross-sectional area at each location along the length of body vessel and specifically that the oscillating movement aids in fragmenting the substance 
Carrison’419 shows in Figure 14c that the revolution shaft and treatment members are rotated in opposite directions and that the treatment member is rotated in one direction. Nash’499 teaches above that the treatment member moves in both the clockwise and counterclockwise direction. As such, at some point during the oscillation cycle, the treatment member is rotating in the same direction as the revolution shaft and at some points, the treatment member is rotating in the opposite direction that the revolution shaft is moving. 
Carrison’419 in view of Nash’499 do not teach a gearing arrangement for producing oscillating motion of the shaft. 
Govari’641 is directed towards a surgical cutter that has an oscillating shaft (20; paragraph [0029]). Govari’641 teaches this oscillating motion is produced via a gear arrangement (Figures 5 and 6) which includes a first and second gears (60, 62). These gears have teeth along the entire circumference, however, this is considered to meet the limitation of a “partial tooth gear” because a fully toothed gear is at least partially toothed and has teeth around 180 degrees of the gear circumference. The claim language does not limit the device to something that is only partially toothed. Govari’641 further discloses a toothed main shaft gear (58). 
In Govari’641’s gear arrangement, one of the gears (either 60 or 62) rotates clockwise and the other gear (the other of 60 or 62) rotates counterclockwise (see 
Claim 20: Carrison’419 is directed towards treatment of herniated discs in the spine. However, rotational atherectomy devices for removing stenosis from the walls of blood vessels is old and well known in the art. Specifically, Nash’499 teaches the device of Figure 8 is for removal of a stenosis (426) from a blood vessel wall (424). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Shturman’418 in view of Govari’641, as applied to claim 1, further in view of Cook et al. (US Patent 3,730,185).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Govari’641, as applied to claim 18, further in view of Cooke’185. 
Carrison’419, as modified by Nash’499, teaches the limitations of claim 21  and 24 including that the treatment member is oscillated. Carrison’419 and Nash’499 fail to specifically describe the angles through which the treatment member oscillates. 
. 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Shturman’418 in view of Govari’641, as applied to claim 1, further in view of Fredericks et al. (US Patent Application 2002/0065541)
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Govari’641, as applied to claim 18, further in view of Frederick’541. 
Carrison’419 teaches the limitations of claim 22 and 23 except for providing the proximal end of the outer sheath with an indicator to provide the operator with a visual indication of the orientation of the bending section that is inside the body. 
The use of an indicator on the proximal end of a device to show the orientation of a distal portion inside the body is well known. For example, Frederick’541 teaches an outer sheath (102) having an arcuate portion (110). Fredericks’541 teaches providing a proximal end (handle 116) of the sheath (102) with a visual indicator (118) to show the . 
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison’419 in view of Nash’499 in view of Shturman’418 in view of Cook et al. (US Patent 3,730,185). 
Claim 26: Carrison’919 teaches a method of shearing substances inside a living body (paragraph [0022]) that includes introducing a treatment member (134) into a body lumen (41, 12). The treatment member (134) is located on the distal end of a drive shaft (132). The drive shaft (132) is housed in an outer sheath (124) having a bending section (144) provided at an intermediate point along a length of the drive shaft (132) and outer sheath (124) (Figure 14c). The bending section allows the treatment member (134) to move in an annular path within the body lumen (a1 as shown in Figure 14c). 
Carrison’919 further teaches positioning the treatment member (134) adjacent to a substance (“target tissue”, paragraph [0079]) to be ground (paragraph [0078]). The treatment member (134) rotates (Figure 14c) about a rotational axis (140) which is different from a central axis (142) of the device in order to shear debris from the body (paragraph [0070]). 

Like Carrison’919, Nash’499 is directed towards an eccentric shearing device for removing a substance (426) from within the body (Figure 8-10). Nash’499 teaches the device (600) rotates and that this rotation can be in the form of oscillation (i.e. rotating back and forth in the clockwise and counterclockwise directions) because it allows for treatment of a greater cross-sectional area at each location along the length of body vessel and specifically that the oscillating movement aids in fragmenting the substance being removed (paragraph [0126]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Carrison’919 by oscillating the treatment member of Carrison’919 about the central axis, as taught by Nash’499, in order to provide the stated advantages. 
Carrison’919 teaches the axis of rotation of the treatment member (140) is different from the central axis of the proximal portion of the drive shaft (142) (Figure 14c) but fails to teach that these axes are parallel with each other. 
	Like Carrison’919, Shturman’418 is directed towards a device which rotates to remove tissue from the body. In this case, Shturman’318 teaches a treatment member (40) located on the distal end of a drive shaft (50). The drive shaft is housed within an outer sheath (20). Shturman’418 teaches providing the drive shaft with a bending section (via it’s passage over guidewire 70) such that the axis of rotation of the treatment member (97) is parallel with the central axis of the proximal end of the drive shaft (92) (see Figure 1). Shturman’418 teaches this arrangement is advantageous in 
Carrison’919 and Nash’499 are silent regarding the rate of rotation and rate of oscillation of the device. 
Shturman’418, described immediately above as a device which removes tissue from the body, teaches rotating the burr at 30,000 to 600,000 rpm, depending on the capabilities of the motor, drive shaft and burr to remove a layer of stenotic lesion (column 8, lines 10-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rate of rotation in Carrison’919 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rate of oscillation in the modified device of Carrison’919 as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 July 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771